Case 1:19-cr-00102-RJD-CLP Document 81 Filed 03/26/21 Page 1 of 2 PageID #: 541




                                                     March 26, 2021

By ECF
The Honorable Raymond J. Dearie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Jose Carlos Grubisich, 19 Cr. 102 (RJD)

Dear Judge Dearie:

        We write on behalf of Mr. Jose Carlos Grubisich to respectfully request that the Court
allow the parties to advise the Court on April 1, 2021 regarding the status of the case and to
make a request for the scheduling of a status conference or other hearing. The government
consents to this request. The parties continue to engage in discussions regarding a potential
resolution of this case, and we hope to be in a position to provide a definitive update for the
Court by April 1.

       On March 4, 2021, the Court adjourned sine die the status conference scheduled for
March 5 and ordered the parties to provide an update on the status of the case by March 15. See
March 4, 2021 Electronic Order. In written correspondence, the parties and Court personnel
subsequently agreed to extend that deadline. On March 19, in response to the parties’ joint
request for additional time, the Court requested a status update on or before today, March 26.
See March 19, 2021 Electronic Order. During the last status conference on November 9, 2020,
Case 1:19-cr-00102-RJD-CLP Document 81 Filed 03/26/21 Page 2 of 2 PageID #: 542

March 26, 2021
Page 2 of 2


the Court excluded time under the Speedy Trial Act until July 19, 2021. See November 9, 2020
Minute Entry.

                                                   Respectfully submitted,


                                             By:       /s/ Edward Y. Kim
                                                   KRIEGER KIM & LEWIN LLP
                                                   500 Fifth Avenue, 34th Floor
                                                   New York, New York 10110
                                                   Tel.: (212) 390-9550
                                                   Edward.Kim@KKLllp.com
                                                   Henry.Ross@KKLllp.com
                                                   BRACEWELL LLP
                                                   1251 Avenue of the Americas, 49th Floor
                                                   New York, New York 10020
                                                   Tel.: (212) 508-6100
                                                   Paul.Shechtman@Bracewell.com
                                                   Attorneys for Jose Carlos Grubisich
cc:    All counsel of record
